Citation Nr: 1448088	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 3, 2006, and in excess of 30 percent from October 3, 2006, for dysthymia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

The case was remanded in November 2013 for additional development.  As discussed below, the Board's remand directives were not complied with and another remand is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The RO was directed to obtain the Veteran's treatment records from the Saginaw VA Medical Center (VAMC).  In a July 2014 supplemental statement of the case, the RO indicated electronically reviewing the Veteran's VA records from Saginaw, Ann Arbor, and Florida dated through 2014.  However, these records were not associated with the Veteran's claims file, to include his paper and electronic files.  Therefore, a remand is necessary to obtain these records.

In addition, it appears that other treatment records are not included in the claims file.  In a July 2014 rating decision, the RO assigned the 30 percent rating from October 3, 2006, based on treatment records showing symptoms of depression and impaired sleep.  These are also not of record.  On remand, the RO should obtain the Veteran's complete VA treatment records since the award of service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of psychiatric treatment that the Veteran has received dating back to June 2001.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Saginaw, Ann Arbor and Florida VAMCs referred to by the RO in the July 2014 supplemental statement of the case.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



